Case 1:21-cr-00365-DLF Document 35 Filed 09/10/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA _ : Case No: 21-cr-365-DLF
40 U.S.C. § 5104(e)(2)(G)
(Parading, Demonstrating, or Picketing in a Capitol

v. : Building)

BRUCE J. HARRISON,
Defendant.

STATEMENT OF OFFENSE

i. The Government respectfully submits the following Statement of Offense in
support of a plea of guilty by defendant Bruce J. Harrison to Count Four of the Information in
the above-captioned matter.

2. If this case were to go to trial, the government would prove the following facts
beyond a reasonable doubt:

3, The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

4. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.
5. On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States
Case 1:21-cr-00365-DLF Document 35 Filed 09/10/21 Page 2 of 5

Senate were meeting in separate chambers of the United States Capitol to certify the vote count
of the Electoral College of the 2020 Presidential Election, which had taken place on November
3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by
approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a
particular objection. Vice President Mike Pence was present and presiding, first in the joint
session, and then in the Senate chamber.

6. As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.

Ve At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior fagade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

8. At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;
however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the
Case 1:21-cr-00365-DLF Document 35 Filed 09/10/21 Page 3 of 5

crowd encouraged and assisted those acts. The riot resulted in substantial damage to the U.S.
Capitol, requiring the expenditure of more than $1.4 million dollars for repairs.

9. Shortly thereafter, at approximately 2:20 p.m., members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Pence, were instructed to—and did—evacuate the chambers. Accordingly, all
proceedings of the United States Congress, including the joint session, were effectively
suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances
caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who
had entered the U.S. Capitol without any security screening or weapons check, Congressional
proceedings could not resume until after every unauthorized occupant had left the U.S. Capitol,
and the building had been confirmed secured. The proceedings resumed at approximately 8:00
p.m. after the building had been secured. Vice President Pence remained in the United States
Capitol from the time he was evacuated from the Senate Chamber until the session resumed.

10. Douglas Wangler and Bruce Harrison traveled together from Illinois to
Washington, D.C. to attend a rally in support of then-President Donald Trump, held the morning
of January 6.

ll. After President Trump’s speech, Wangler and Harrison walked to the U.S. Capitol
Building, with a large group of people. When they arrived, Wangler and Harrison saw a violent
crowd, whose members were climbing scaffolding, pushing against barricades, and throwing
objects at law enforcement. Based on their observations, they knew that they were not permitted
to the enter the U.S. Capitol.

12. At approximately 3:00 p.m., Wangler and Harrison walked around to the east side

of the Capitol Building and entered through an open door. As they approached the open door,
Case 1:21-cr-00365-DLF Document 35 Filed 09/10/21 Page 4 of 5

Harrison could see that windows had been broken on both sides of the doors and that glass had
been scattered on the ground. Harrison saw a white dust or powder on the floor, which he
assumed to be mace.

13. Once inside the Capitol Building, Wangler and Harrison walked down a hallway
to the Crypt. There, Harrison recorded a short video of Wangler, in which Wangler pumped his
fist. Harrison sent the video he recorded of Wangler in the Crypt to several individuals.

14. At approximately 3:20 p.m., Wangler and Harrison exited the Capitol Building
through a door in the Senate Wing.

15. Harrison knew, at the time he entered the U.S. Capitol, that he was not permitted
inside and understood his actions to be unlawful.

16. By entering and remaining in the U.S. Capitol Building in the manner described
above, Harrison willfully and knowingly paraded, demonstrated, or picketed in any U.S. Capitol
Building.

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
D.C. Bar No. 415793

By:  /s/Alexis Loeb
Alexis Loeb
C.A. Bar No. 269895
Assistant United States Attorney
Detailee
Case 1:21-cr-00365-DLF Document 35 Filed 09/10/21 Page 5 of5

DEFENDANT’S ACKNOWLEDGMENT

I, Bruce J. Harrison, have read this Statement of the Offense and have discussed it with my
attorney. I fully understand this Statement of the Offense. I agree and acknowledge by my
signature that this Statement of the Offense is true and accurate. I do this voluntarily and of my
own free will. No threats have been made to me nor am | under the influence of anything that
could impede my ability to understand this Statement of the Offense fully.

Date: 7/1 [21 boauee  ——

Bruce J. Harrfon :
Defendant

ATTORNEY’S ACKNOWLEDGMENT

 

I have read this Statement of the Offense and have reviewed it with my client fully. |
concur in my client's desire to adopt this Statement of the Offense as true and accurate.

Date: | / & | RAfpLO
Baki Patel

Attorney for Defendant
